MEMORANDUM OPINION
{¶ 1} On October 1, 2003, appellant, Howard J. Trickett, filed a notice of appeal from a September 2, 2003 judgment of the Portage County Court of Common Pleas. In that judgment, the trial court denied appellant's motion to vacate the earlier decisions of the trial court.
 {¶ 2} On December 4, 2003, appellee, Crown Heating  Cooling, Inc., filed a motion to dismiss this appeal and to award attorney fees and costs pursuant to App.R. 23 based upon its allegation that this is a frivolous appeal. No response has been filed by appellant. In fact, appellant never filed a brief in this case and, accordingly, this appeal could be dismissed for failure to prosecute pursuant to App.R. 18(C).
 {¶ 3} In the memorandum in support of the motion to dismiss, appellee asserts that the appeal is moot because appellant voluntarily satisfied the trial court judgment prior to filing his notice of appeal. The record reflects that on August 11, 2003, prior to the trial court denying his motion to vacate and prior to his filing the present appeal, appellant fully paid the trial court's judgment causing appellee to file a satisfaction of judgment in the trial court.
 {¶ 4} In Blodgett v. Blodgett, (1990), 49 Ohio St. 3d 243, the Supreme Court of Ohio held that "a satisfaction of judgment renders an appeal from that judgment moot." Id. at 245. See, also, Hagood v. Gail (1995),105 Ohio App. 3d 780, 785.
 {¶ 5} Since there is no indication that appellant's satisfaction of judgment was anything other than voluntary, it is clear that the instant appeal is moot and must be dismissed.
 {¶ 6} Accordingly, appellee's motion to dismiss the appeal is hereby granted. It is the order of this court that the instant appeal is dismissed.
Grendell, J., concurs,
WILLIAM M. O'NEILL, J., dissents with Dissenting Opinion.